Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 15, 2018

The Court of Appeals hereby passes the following order:

A19A0647. CRAIG L. JONES v. THE STATE.

      In November 2012, Craig Jones pled guilty to battery, criminal trespass, and
aggravated stalking. The trial court imposed a total sentence of ten years in prison,
which the court initially suspended, but later imposed in full in March 2013, when
Jones failed to comply with the conditions of the suspension. Since then, Jones has
been before this Court numerous times.1 As relevant to this appeal, Jones has filed
at least one prior motion challenging his sentence as void, which the trial court denied
in March 2016. We dismissed Jones’s ensuing appeal for failure to raise a colorable


      1
         Following his convictions, Jones filed two direct appeals – one from the trial
court’s order denying his motion to modify his sentence, and another from the denial
of his request for a hearing – both of which we dismissed as untimely. Jones v. State,
No. A14A1554 (May 6, 2014); Jones v. State, No. A14A1556 (May 6, 2014). We
similarly dismissed as untimely Jones’s application for discretionary review of the
denial of his motion for minutes of a grand jury proceeding. Jones v. State,
No. A15D0459 (July 9, 2015). Jones also filed an appeal from the denial of his
petition for a writ of mandamus, which we transferred to the Supreme Court, Jones
v. State, No. A14A1555 (May 5, 2014), which, in turn, dismissed the appeal, Jones
v. Hardy, No. S14A1459 (July 31, 2014). This Court subsequently dismissed Jones’s
appeals from the trial court’s orders: (i) denying his motion to vacate a void
judgment, Jones v. State, No. A17A0276 (Oct. 20, 2016); (ii) denying filing of his
motion to correct the record, Jones v. State, No. A17A1584 (May 11, 2017);
(iii) denying filing of his “Petition for Under the Hague Convention Title 18 § 1781
[sic],” Jones v. State, No. A18A0106 (Sept. 5, 2017); and (iv) denying his request to
file a civil complaint in forma pauperis, Jones v. Hardy, No. A18A0832 (Jan. 24,
2018).
void-sentence claim. Jones v. State, No. A16A1757 (June 2, 2016). Two weeks later,
Jones filed another motion to correct a void sentence. The trial court denied Jones’s
motion, and he filed this direct appeal. We lack jurisdiction.
      “It is well established that any issue that was raised and resolved in an earlier
appeal is the law of the case and is binding on this Court, and that the law of the case
doctrine is not confined to civil cases, but applies also to rulings made by appellate
courts in criminal cases.” Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438)
(2011) (citations and punctuation omitted). Our 2016 dismissal of Jones’s appeal
from the denial of his prior challenge to the legality of his sentence precludes us from
revisiting the same issue in the instant appeal. See id. at 328.
      Even if the law of the case did not bar this appeal, it still would be subject to
dismissal for failure to state a colorable void-sentence claim.          Under OCGA
§ 17-10-1 (f), a court may modify a sentence during the year after its imposition or
within 120 days after remittitur following a direct appeal, whichever is later. Frazier
v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010). Once, as here, this statutory
period expires, a trial court may modify only a void sentence. Id. A sentence is void
if the court imposes punishment that the law does not allow. Jones v. State, 278 Ga.
669, 670 (604 SE2d 483) (2004). When a sentence falls within the statutory range
of punishment, it is not void and is not subject to modification beyond the time
provided in § 17-10-1 (f). See id. Moreover, a direct appeal does not lie from the
denial of a motion to modify a sentence filed outside the statutory time period unless
the motion raises a colorable claim that the sentence is, in fact, void. Frazier, 302 Ga.
App. at 348.
      In his latest motion to correct a void sentence, Jones raises two challenges to
the validity of his convictions and also argues that his initial, suspended sentence –
which included a provision banishing him from all Georgia counties but one as one
of several conditions of the suspension – was based on an unidentified
“unconstitutional statute.” Neither of Jones’s challenges to his convictions raises a
colorable void-sentence claim. See von Thomas v. State, 293 Ga. 569, 572 (2) (748
SE2d 446) (2013) (“Motions to vacate a void sentence generally are limited to claims
that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.”). To the extent that Jones’s motion could be construed as a motion to
vacate his conviction, “a petition to vacate or modify a judgment of conviction is not
an appropriate remedy in a criminal case,” Harper v. State, 286 Ga. 216, 218 (1) (686
SE2d 786) (2009), and any appeal from an order denying or dismissing such a motion
must be dismissed, see id. at 218 (2); see also Roberts v. State, 286 Ga. 532, 532 (690
SE2d 150) (2010). Finally, Jones’s challenge to his suspended sentence is moot
because he no longer is subject to that sentence, given the court’s subsequent
imposition of the full ten-year prison term. See Hughes v. Ga. Dept. of Corrections,
267 Ga. App. 440, 443 (2) (600 SE2d 383) (2004) (“An issue is moot when a
determination is sought on a matter which, when rendered, cannot have any practical
effect on the existing controversy.”) (punctuation omitted).
      For each of the above reasons, Jones is not entitled to a direct appeal in this
case. Consequently, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/15/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.